PER CURIAM.
Cypress Gardens Condominium Association seeks certiorari review of an order that granted respondents’ motion to continue state court proceedings pending resolution of a subsequently filed federal claim. We grant relief.
Cypress Gardens sued unit owner Winston Mieli and tenant Yves J. Belot. Cypress Gardens sought to enjoin Mieli from renting to Belot and to require Belot to vacate the premises. Cypress Gardens alleged that Belot did not complete a tenant application as required by the declaration of covenants, and that Mieli refused to provide the Association with a copy of the lease. A couple of months later, respondents Belot and Mieli filed complaints with the Department of Housing and Urban Development (“HUD”) claiming race and color discrimination.
Days before trial in the state court action, Belot moved for a continuance based on recent findings by the HUD’s director that there was reasonable cause to believe that discrimination occurred and that the Act was violated as alleged. Based on those findings, Mieli and Belot filed a complaint in federal court seeking a declaration of unfair housing practices, injunctive relief from discrimination, civil penalties and damages.
The trial court granted respondents’ motion concluding that the relief they were seeking in federal court was inextricably intertwined with the state court action. In essence, the trial court stayed Cypress Gardens’ state court declaratory judgment/eviction action pending resolution the respondents’ federal “HUD” claim.
We grant the petition, quash the order, and remand for further proceedings. See Sebor v. Rief, 706 So.2d 52 (Fla. 5th DCA 1998); Cole v. Douglas, 464 So.2d 229 (Fla. 4th DCA 1985); Sunshine State Serv. Corp. v. Dove Inv. of Hillsborough, 468 So.2d 281 (Fla. 5th DCA), rev. denied, 478 So.2d 53 (Fla.1985). The state action was filed first and involves matters of state law, including interpretation of Cypress Gardens’ declaration of covenants.
POLEN, C.J., WARNER and KLEIN, JJ., concur.